Detailed Office Action
	The communication dated 7/14/2022 has been entered and fully considered. Claims 4 and 12-21 are withdrawn from examination. Claims 1-21 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Invention I and Species A in the reply filed on 7/14/2022 is acknowledged. Claims 4 and 12-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention II and Species B. Election was made without traverse in the reply filed on 7/14/2022.
Specification
The disclosure is objected to because of the following informalities: throughout the specification reference is made to Figure 1. However, and as correctly shown in the drawing, there is only one figure and thus it is not numbered.  Specification needs to refer to the Figure and not Figure 1 (see MPEP 608.02V). Appropriate correction is required.
Claim Objections
Claim 1 is objected to because of the following informalities: 
In line 2: replace “an adhesive” with “the adhesive”. This limitation is already recited in line 1. 
In line 7: replace “foamed adhesive” with “a foamed adhesive”. Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over BELSER (5,480,589), hereinafter BELSER, in view of BACH (US-2009/0030361), hereinafter BACH, and ERBAN (US-2015/0306552), hereinafter ERBAN. Note that the italicized text below are the instant claims.
Regarding claims 1 and 11, BELSE discloses A method for foaming an adhesive {[abstract], [col 1, line 9]}, the method comprising:
 feeding an adhesive from a supply storage tank to a pump {[FIG. 1] 22 is supply storage tank, [col 6, lines 35-37] note the pump that feeds the polymeric material or adhesives}; 
conveying the adhesive outputted by the pump through an adhesive flow meter {[FIG. 1] 4 is the adhesive flow meter}; 
injecting an air into the adhesive once the adhesive passes through the adhesive flow meter; feeding a mixture of the adhesive and air to a static mixer; mixing the mixture with the static mixer {[col 3, lines 48-53] note that both gas and liquid polymer are introduced into the conduit before or upstream of the static mixer, [col 7, line 62] note gas is air, [col 1, line 6] note the mixing}.
BELSER, however, is silent on the size of the bubbles that is produced in the foamed adhesive.
In the same field of endeavor that is related to foamed adhesive, BACH discloses such that foamed adhesive having a bubble size between 1 micron and 500 microns is produced (claim 1), wherein the bubble size is between 15 microns and 150 microns (claim 11) {[0024]}.
At the effective filing date of the instant invention, it would have been obvious to one of ordinary skill in the art to have incorporated the teachings of BACH in the method of BESLER and have operated the static mixer to produce the claimed range of bubble sizes.
As disclosed by BACH, the advantage of these bubble sizes in the foamed adhesive is that it reduces the deformation of adhesive when peeling by eliminating or reducing the incompressibility of solid adhesive {[0004]}. Additionally, the bubble size ranges disclosed by BACH results in a considerably softer adhesive body and provides with a desired broad peel front {[0013]}. 
The combination of BESLER and BACH is, however, silent on transporting the foamed adhesive to a product reserve tank.
In the same field of endeavor that is related to foaming device, ERBAN discloses and transporting the foamed adhesive to a product reserve tank {[0035]}.
At the effective filing date of the instant invention, it would have been obvious to one of ordinary skill in the art to have incorporated the product reserve tank of ERBAN in the method of BESLER/BACH. As disclosed by ERBAN, the advantage of this tank is that it provides for a buffer reservoir prior to the application of the foamed adhesive {[0035]}. 
The method of BESLER can benefit from this buffer tank that is placed between the mixer and gun {[FIG. 1]}, since this tank provides enough material for continuous operation of the gun, in case there is a brief stoppage of operation upstream of the gun.
Regarding claim 8, BESLER discloses wherein, when the air is injected into the adhesive, an air pressure is between 5 psi and 10,000 psi {[col 6, lines 46-51] note that the gas or air pressure is 100 psi higher, thus a pressure range of 1500-3100 psi}.
Regarding claim 9, BESLER discloses wherein, when the air is injected into the adhesive, an air pressure is between 50 psi and 1,000 psi {[col 6, lines 46-51] note that the gas or air pressure is 100 psi higher, thus a pressure higher than 800 psi}. 
The Examiner notes that the pressure range disclosed by BESLER, partially overlaps the claimed pressure range. A prima facie case of obviousness is established when a claimed narrow range is within a broad prior art range or partially overlaps or touches the broad range {see MPEP 2144.05 (I)}.
Regarding claim 10, BESLER discloses wherein the air is injected into the adhesive via an air injection port {[col 6, lines 41-43] note injection of gas into a conduit that indicates there exists a port or a point where gas is introduced}.
Claims 2, 3, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over BELSER, BACH, and ERBAN as applied to claim 1 above, and further in view of MCMILLAN (WO-2004007063-A1), hereinafter MCMILLAN.
Regarding claims 2, 3, and 5, combination of BELSER, BACH, and ERBAN discloses all the limitations of claim 1. This combination, however, is silent on the static mixer being non-helical, corrugated, and of oblique angle type. 
The Examiner notes that BESLER discloses that static mixing elements having designs other than the helical design may also be used in its invention {[col 4, lines 19-21]}. Therefore, one of ordinary skill in the art would have been motivated to look to prior to determine other designs that are applicable to a mixture of adhesive and air.
In the same field of endeavor that is related to static mixer, MCMILLAN discloses wherein the static mixer is non-helical (claim 2), wherein the static mixer is a corrugated plate type static mixer (claim 3), wherein the static mixer is an oblique angle type static mixer (claim 5) {[abstract] note crossing element indicating oblique angle, [P1, line 20] note crossing elements are corrugated plates (non-helical)}.
At the effective filing date of the instant invention, it would have been obvious to one of ordinary skill in the art to have substituted the static mixer of BESLER with the corrugated, non-helical, and oblique angle static mixer of MCMILLAN. As discussed above, an artisan would have been motivated to look to prior art to determine the best design. Such prior art is MCMILLAN. 
Additionally, it has been held that simple substitution of one known element for another is likely to be obvious when predictable results are achieved {see MPEP 2143 (I)(B)}. Note that MCMILLAN discloses that its corrugated static mixer is applicable to a mixture of viscous polymer melt and gases {[P1, lines 11-13]}, therefore, its substitution in the method of BELSER, BACH, and ERBAN will yield the predictable result of effective mixing.
Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over BELSER, BACH, and ERBAN as applied to claim 1 above, and further in view of OKUDA (US 5,874,031), hereinafter OKUDA.
Regarding claims 6 and 7, combination of BELSER, BACH, and ERBAN discloses all the limitations of claim 1. This combination, however, is silent on the type of the pump and the driver for the pump that is used for the transfer of adhesive. Note that BESLER discloses a generic pump {[col 6, lines 35-37]}, therefore one of ordinary skill in the art would have been highly motived to look to prior art to determine an appropriate type of pump for this application. 
In the same field of endeavor that is related to foaming viscous material, OKUDA discloses wherein the pump is a positive displacement pump (claim 6), wherein the pump is operated via compressed air or electricity (claim 7) {[col 3, line 4-5] note use of the first pump for delivering viscous material or adhesive, [col 5, lines 27-30] note the use of plunger pump or piston pump (positive displacement pump) for the first pump,  [col 1, line 21] note the drive motor is energized thus use of electricity}.
At the effective filing date of the instant invention, it would have been obvious to one of ordinary skill in the art to have incorporated the piston pump of OKUDA in the combination method of BELSER, BACH, and ERBAN. As discussed above, an artisan would have been motivated to look to prior art to determine an appropriate pump for this application. Such prior art is OKUDA. 
Additionally, and as disclosed by OKUDA, the advantage of this type of pump is delivering a constant flow {[col 5, line 30]}.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to S. BEHROOZ GHORISHI whose telephone number is (571)272-1373. The examiner can normally be reached Mon-(alt Fri) 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S. BEHROOZ GHORISHI/Examiner, Art Unit 1748